                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION


KATELYN ALDEN,                    )                         CASE NO. 3:20-CV-3053
                                  )
               Plaintiff,         )
                                  )
     v.                           )                         NOTICE OF REMOVAL
                                  )
ADVANCE SERVICES, INC. and SNAPPY )
POPCORN CO.,                      )
                                  )
               Defendants.



       Defendant Advance Services, Inc. (“Advance Services”) files this Notice of Removal,

thereby removing this case from the District Court of Carroll County, Iowa, to the United States

District Court for the Northern District of Iowa, Central Division. In support of this Notice of

Removal, Advance Services shows the following:

       A.      State Court Action.

       This action was originally field by Plaintiff Katelyn Alden (“Plaintiff”) on August 6, 2020,

in the District Court of Carroll County, Iowa, assigned Case No. LACV040372 on the docket of

that court. Plaintiff filed an Amended Petition on October 19, 2020. A copy of the Petition,

Summons, Amended Petition, and pleadings served by Plaintiff to Advance Services are attached

hereto as Exhibit A.

       Plaintiff alleges that Defendant unlawfully discriminated against Plaintiff on the basis of

her perceived or actual disability in violation of the Americans with Disabilities Act (ADA) and

Iowa Civil Rights Act (ICRA).

       Plaintiff is a former employee of Advance Services, a Nebraska corporation with its

principal place of business located in Norfolk, Nebraska. Advance Services assigned Plaintiff to



            Case 3:20-cv-03053-MAR Document 1 Filed 10/26/20 Page 1 of 4
perform temporary staffing work at its client, Defendant Snappy Popcorn Co., located in Breda,

Carroll County, Iowa.

       Plaintiff has demanded a trial by jury. Advance Services has not yet filed an answer or

otherwise responded to Plaintiff’s Petition. Defendant Advance Services accepted service of this

lawsuit on October 6, 2020. Advance Services has consulted with Defendant Snappy Popcorn Co.

and it has consented to the removal of this action in accordance with 28 U.S.C. § 1446(b)(2)(A).

       B.      Federal Question Jurisdiction.

       This action is removable under 28 U.S.C. §§ 1331 and 1441. Plaintiff seeks to recover

damages arising out of alleged violations of the ADA. These claims may be removed, as a matter

of law, because they involve a federal statute providing original jurisdiction to the federal district

court. Consequently, this Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1441.

       Further, this court has supplemental jurisdiction over Plaintiff’s state law claims under the

ICRA. These claims form part of the same case or controversy as the federal law claims because

they arise out of Plaintiff’s employment.

       C.      Timeliness of Removal.

       This removal is timely. Defendant Advance Services accepted service of this lawsuit on

October 6, 2020. Plaintiff’s Amended Complaint was filed on October 19, 2020. Plaintiff’s

Amended Complaint added her federal claim alleging violations of the ADA. Defendant Snappy

Popcorn Co. accepted service of this lawsuit on or around October 20, 2020. This Removal was

filed within twenty (20) days of Advance Services’ and Snappy Popcorn Co.’s acceptance of

service and within thirty (30) days of Plaintiff’s Amended Complaint from which it was first

ascertained that the case is one which became removable and is therefore timely under 28 U.S.C.

§ 1446(b).




                                                  2
            Case 3:20-cv-03053-MAR Document 1 Filed 10/26/20 Page 2 of 4
       D.      State Court Documents Attached.

       In accordance with 28 U.S.C. §§ 1446(a), 1447(b), and 1449, a copy of all pleadings,

process, and orders including other papers received by Advance Services are attached hereto as

Exhibit A.

       E.      Notice to State Court and Plaintiff.

       Advance Services will file a copy of this Notice of Removal with the District Court of

Carroll County, Iowa, pursuant to 28 U.S.C. § 1446(d) and will also provide written notice to the

Plaintiff of the filing of this Notice of Removal.

       F.      Prayer.

       Advance Services prays that the United States District Court for the Northern District of

Iowa accepts this Notice of Removal, assumes jurisdiction of this cause, and issues such further

orders and processes as may be necessary to bring before it all parties necessary for the trial hereof.



       Dated this 26th day of October, 2020.

                                                     ADVANCE SERVICES, INC., Defendant,


                                             By:         /s/ Ruth A. Horvatich
                                                     Ruth A. Horvatich
                                                     McGrath North Mullin & Kratz, PC LLO
                                                     First National Tower, Suite 3700
                                                     1601 Dodge Street
                                                     Omaha, NE 68102
                                                     Phone: 402-341-3070
                                                     Fax: 402-341-0216
                                                     rhorvatich@mcgrathnorth.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     ADVANCE SERVICES, INC.




                                                     3
            Case 3:20-cv-03053-MAR Document 1 Filed 10/26/20 Page 3 of 4
                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 26th day of October, 2020, the above and
foregoing Notice of Removal was filed electronically with the Clerk of the Court using the
CM/ECF system, which sent notification of such filing to the following:

 Harley C. Erbe                                  S. Luke Craven
 ERBE LAW FIRM                                   Whitfield & Eddy Law
 2501 Grand Avenue                               699 Walnut Street, Suite 2000
 Des Moines, Iowa 50312                          Des Moines, Iowa 50309
 harleyerbe@erbelaw.com                          craven@whitfieldlaw.com

 ATTORNEYS FOR PLAINTIFF                         ATTORNEYS FOR DEFENDANT SNAPPY
                                                 POPCORN CO.

                                                         /s/ Ruth A. Horvatich
                                                   Ruth A. Horvatich




                                             4
         Case 3:20-cv-03053-MAR Document 1 Filed 10/26/20 Page 4 of 4
